DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/20/2022 and 09/23/2022 have been entered. Claims 1-14 are pending, of which claim 8 is currently amended and claims 1-7 are withdrawn. Claims 15-18 are cancelled. No new matter has been added.
In view of the amendment, the previous rejection under 35 USC 103 is withdrawn, however claims 8-14 are now rejected on new grounds under 35 USC 112 and 35 USC 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitations “the inner wall” and  "the carbon structure" in the last lines of the claim.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0330423 A1 (Cui) in view of US 2019/0097289 A1 (Lee), US 2014/0093791 A1 (Suzuki) and US 2011/0206932 A1 (Waki).

    PNG
    media_image1.png
    640
    332
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    668
    425
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    650
    267
    media_image3.png
    Greyscale

Regarding claim 8, Cui discloses a technique for preparing an electrode layer [0029] that can be used to form a positive battery electrode [0065] (method of preparing a positive electrode), comprising receiving a template containing multiple template structures [0029], wherein the template materials can include polymer materials and be provided as electrospun fibers [0033] (preparing a polymer fiber by electrospinning a polymer solution), forming an outer coating that may include carbon by depositing carbon based small molecules or polymers followed by annealing [0058]-[0059] (coating a surface of the polymer fiber with an organic substance and preparing a carbon fiber by carbonizing the organic substance), removal of the polymeric template material from the electrode layer by burning out [0055]-[0056] (removing the polymer fiber by thermally decomposing), and preparing an electrode layer of interconnected hollow nanostructures having a shape of tubes that are irregular and have cavities [0061] (preparing a positive electrode comprising a porous film by irregularly arranging the carbon fiber in three dimensions). See Figs. 1-4.
Cui further teaches chemical etching by a HF solution [0056]. Although Cui is silent as to the time and temperature, it would have been within the ordinary skill in the art to choose an appropriate time and temperature in order to achieve a desired degree of etching.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II.


    PNG
    media_image4.png
    385
    583
    media_image4.png
    Greyscale

Cui does not teach preparing a fiber composite by coating a surface of the organic substance, coated over the polymer fiber, with an oxide-based solid electrolyte. Lee however teaches forming a carbon composite by coating an electrolyte on a carbonaceous core, wherein the carbonaceous core may be a porous carbonaceous nanostructure such as a carbon nanotube, because an electrode including a plurality of the carbon composites may include a reduced content of the electrolyte as compared to an electrode prepared by mixing a carbonaceous core and the electrolyte, and thus may have an increase energy density and a lithium-air battery including the electrode may have improved cycle characteristics and in particular improved high-rate characteristics [0040], [0080]-[0082]. See Fig. 2. Furthermore, Suzuki teaches that discharge characteristics of a metal air battery can be improved by positioning a solid electrolyte compound midway in an air electrode, wherein the solid electrolyte material may be an oxide type solid electrolyte [0017]-[0018], [0025]. Therefore it would have been obvious to one of ordinary skill in the art to coat the carbonaceous nanostructures of Cui with an electrolyte, as in Lee, which is an oxide-based solid electrolyte, as in Suzuki, because it could improve cycle characteristics, high-rate characteristics, and discharge characteristics.
Although the combination of Cui, Lee and Suzuki does not expressly teach that the polymer fiber is removed after forming the fiber composite with the oxide-based solid electrolyte and the wet etching is performed between the preparing of the carbon fiber composite and the preparing of the positive electrode, the claimed order of steps nevertheless would have been obvious to one of ordinary skill in the art because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959); MPEP 2144.04 IV. C. Note also that Cui specifically contemplates removing the polymer fiber at different points in the process [0053], [0055].
The combination of Cui, Lee and Suzuki does not specifically teach that the carbon fiber composite comprises a tubular wall with ventilation holes, and a discharge product is generated only on the inner wall of the carbon structure. Waki however teaches providing micropores (ventilation holes) in the side wall (tubular wall) of a carbon nanotube, in order to have a large specific surface area and facilitate insertion of atoms and nanoparticles into the inside of the tube and intercalation and deintercalation reactions of lithium ions between graphite layers [Abstract], [0008]. See Fig. 1. Therefore it would have been obvious to one of ordinary skill in the art to form ventilation holes in the tubular wall, as in Waki, in the carbon fiber composite of the combination, because it could increase the specific surface area and facilitate insertion of atoms and nanoparticles into the inside of the tube and intercalation and deintercalation reactions of lithium ions between graphite layers. Furthermore, because the carbon structure taught by the combination of Cui, Lee, Suzuki and Waki would have the same structure as claimed, and because insertion of atoms and nanoparticles would be facilitated into the inside of the tube, it appears that the carbon structure taught by the combination would also perform the same as claimed such that a discharge product would be generated only on the inner wall of the carbon structure.
Regarding claim 9, Cui further discloses that the polymer fiber may be polystyrene [0033]. Although Cui does not explicitly disclose the melting point, because the polymer fiber is made from the same material as claimed, it appears that it will also have the same melting point as claimed. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.; MPEP 2112.01 II.
Regarding claim 10, Cui further discloses that the organic substance may comprise glucose [0059].
Regarding claim 11, Cui further discloses that the coating of the surface of the polymer fiber with an organic substance is performed by dipping the polymer fiber into an organic substance coating solution [0059].
Regarding claim 12, Cui further teaches that outer coatings containing oxides may be deposited by CVD, ALD, or other deposition techniques [0059].
Regarding claim 13, Cui further teaches that in the removing of the polymer fiber the thermal decomposition is performed for at least about 1 hour at a temperature of at least about 300° C, or at least about 400° C, or at least about 500° C [0056]. Although the claimed ranges of 1 to 60 minutes and 250 to 550 °C are not specifically disclosed, they nevertheless would have been obvious to one of ordinary skill in the art because they overlap with the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05 I.
Regarding claim 14, Cui further teaches that carbonization involves heating to between about 500° C and 1700° C for a period between about 0.5 hours and 2 hours [0040]. Although the claimed range of 800 to 1000 °C is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art because it is encompassed by the disclosed range. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); MPEP 2144.05 I.

Response to Arguments
Applicant’s arguments filed 09/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727